Citation Nr: 1026518	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for back pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from July 1987 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the above claim.

In September 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In October 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

A back disability did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for back pain 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had 
been diagnosed as having recurrent lumbar strain.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 Vet. 
App. at 253.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for back pain.  

Service treatment records show that the Veteran had been treated 
for back pain on three occasions during service in February 1988, 
August 1988, and March 1989, and had been diagnosed with a back 
strain on two of those occasions.  However, a medical examination 
dated August 1988 showed that his spine was normal and he 
indicated that he did not have recurrent back pain in his 
concurrent Report of Medical History.  During post-service 
private treatment in April 2006, the Veteran stated that he had 
back pain since a 1995 gunshot wound.  There are no medical 
treatment records showing treatment prior to 1995.  In rendering 
a determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

A July 2006 Social Security Administration (SSA) decision 
associated with the record shows the Veteran was found disabled 
due to residuals of gunshot wounds, seizures and bipolar 
affective disorder.  

In addition, there is no competent medical evidence of record 
showing that the Veteran's back disability had its onset during 
active service or is related to any in-service disease or injury.  
Private medical treatment records regarding his back disability 
make no mention of any link between these conditions and service.  
During private medical treatment for his back, the Veteran did 
not report a history of back pain beginning in service.  As 
previously mentioned, during treatment in April 2006 he reported 
that his post-service back pain began in 1995 due to a gunshot 
wound.  Furthermore, an August 2004 treatment report shows that 
the Veteran's back pain was found to be status-post gunshot 
wound.  The history given by the Veteran was provided in 
connection with concurrent medical treatment and is found to be 
probative evidence of when the post-service back pain began.  

Finally, the Veteran was provided a VA examination in connection 
with his claim for service connection.  The May 2008 examination 
report revealed that the Veteran reported having constant back 
pain since service.  Following a review of the claims file and a 
physical examination, the Veteran was diagnosed as having 
recurrent lumbar strain.  The examiner opined that since the 
Veteran's exit physical did not indicate that he had chronic or 
recurrent problems with his lower back despite being treated 
several times for lumbar strain while in service, it was more 
likely than not that the Veteran's current symptoms were related 
to more recent injuries that occurred after service.  As the VA 
examiner provided a definitive opinion that the Veteran's current 
disability was not related to active service and also provided 
rationale and cited to specific evidence in the file as support 
for his opinion, it is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The Board has considered the Veteran's statements during his 
personal hearing and in correspondence of record.  Where, as 
here, the determinative issue involves a question of a medical 
nexus or medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical causation.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical opinion.  38 C.F.R. § 3.159.  The Veteran did 
contend in correspondence of record dated May 2007 and during the 
VA examination that his back has been bothering him since 
service.  As stated above, the history provided by the Veteran 
during medical treatment states that the post-service back pain 
did not begin until the 1995 gunshot wound.  This contradiction 
weighs against the credibility of the Veteran's claim that his 
current back pain began during service.  For these reasons, the 
Board rejects the Veteran's statements as competent evidence to 
substantiate the claim that the current back disability is 
related to an injury, disease, or event of service origin.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claim, and it 
must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by a letter dated in May 2007.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  Efforts to 
obtain any records pertaining to the July 2006 SSA decision were 
unavailing and the RO determined all necessary action had been 
taken and those records were unavailable.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for back pain is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


